DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gombert (US 10579045 B2).
Regarding Claim 1, Gombert teaches A method for controlling an industrial robot during lead- through programming (Claim 1: A method for controlling a robot arm (1) utilizing a manually operable user activated robot arm motion director (13) coupled to a robot arm motion controller (19).), wherein the method includes generating a virtual orientation in space (Claim 1: defining, in said robot arm motion controller (19), at least one snap point (17) within said working space (14) of said robot arm (1)), and the method includes during lead-through programming of the robot (Claim 1: A method for controlling a robot arm (1) utilizing a manually operable user activated robot arm motion director (13) coupled to a robot arm motion controller (19)): comparing a robot orientation (TCP) with the virtual orientation (Col 5 Lines 38-41 If the magnitude of the actuation lies above the reaction threshold Th1, 2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31), and actively controlling the motions of the robot in relation to the virtual orientation when the difference between the robot orientation and the virtual orientation is less than an offset value (Ao). (Col 5 Lines 42-43 If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5.)
Regarding Claim 2, Gombert teaches wherein the motions of the robot are actively controlled so that the robot orientation (TCP) is attracted to or repelled from the virtual orientation when the difference between the robot orientation and the virtual orientation is less than said offset value (Ao).  (Col 5 Lines 38-43 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31. If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5)
Regarding Claim 3, Gombert teaches wherein the robot is controlled so that the velocity of the robot is reduced when the difference between the robot orientation (TCP) and the virtual orientation is less than said offset value (Ao).  (Col 9 Lines 6-13 In a first variant of this intermediary mode of movement, while moving continuously in the direction corresponding to the vector d, as described above with reference to steps S6-S8, the robot 1 moves more slowly in the vicinity of a snap point, for example in one of the snap spaces 25 shown in FIG. 6, than outside of it. The reduced speed makes it easier for the user to approach the snap point in a controlled manner;)
Regarding Claim 4, Gombert teaches wherein the motions of the robot are passively controlled when the difference between the robot orientation and the virtual orientation is larger than said offset value (Ao).  (Col 1 Lines 66-67 – Col 2 Lines 1-8 The magnitude of the actuation, for example the deflection of a joystick or the amount of an actuating force, is evaluated, whereby it is determined whether a particular freely definable switchover threshold is exceeded. If this is the case, the robot, or 
Regarding Claim 5, Gombert teaches wherein the robot is controlled so that the robot is fully compliant when the difference between the robot orientation and the virtual orientation is larger than said offset value (Ao).  (Col 1 Lines 66-67 – Col 2 Lines 1-8 The magnitude of the actuation, for example the deflection of a joystick or the amount of an actuating force, is evaluated, whereby it is determined whether a particular freely definable switchover threshold is exceeded. If this is the case, the robot, or the reference point, can be moved continuously, in particular at substantially constant speed and/or on a path free from abrupt changes in direction. In this way, extensive movements can be controlled quickly and efficiently, and the reference point follows the user input exactly.)
Regarding Claim 6, Gombert teaches wherein said robot orientation (TCP) is the orientation of a tool center point (TCP) of the robot. (Fig. 1 element 1 robot, element 31 reference point, Col 1 Lines 52-58 The reference point can be any point on the robot. Typically, the so-called “tool centre point”, which can for example be located at the tip of a tool, is defined as the reference point. To simplify matters, the position of this reference point can be equated with the position of the robot, and the control unit influences this position according to a detected actuation of the control element.)
Regarding Claim 7, Gombert teaches wherein the method includes defining a 3D geometrical formula which generates a plurality of virtual orientations regularly occurring in space, and the method includes: (Claim 1 at least one snap point (17) within said working space (14) of said robot arm (1) Claim 16: further including providing a computer program product which includes instructions which, when run on a computer provided as part of said robot control arm motion controller (19), enables said computer to carry out the method.) comparing the robot orientation (TCP) with the respective virtual orientations (Col 5 Lines 38-41 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31), and actively controlling the motions of the robot in relation to the closest of the virtual orientations when the difference between the robot orientation (TCP) and the closest of the virtual orientations is smaller than said offset value (Ao). (Col 5 Lines 38-43 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31. If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5 Col 8 Lines 9-18 a movement of the robot in the direction indicated through the actuation d can also take place in the case of an actuation |d| below the reaction threshold Th1. This movement is significantly less than the nearest snap point in the direction indicated by the actuation d, but it makes it possible for the user to recognize in which direction the robot would move if they increased the actuation d beyond the reaction threshold Th1, allowing them to correct the direction of the actuation if necessary.)
Regarding Claim 9, Gombert teaches wherein said 3D geometrical formula generates a plurality of virtual orientations with a fixed angular spacing, and the method includes: (Fig. 2 aperture angle of cone Claim 1 at least one snap point (17) within said working space (14) of said robot arm (1) Claim 16: further including providing a computer program product which includes instructions which, when run on a computer provided as part of said robot control arm motion controller (19), enables said computer to carry out the method) comparing the robot orientation with the virtual orientations (Col 5 Lines 38-41 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31), and actively controlling the robot to rotate to the closest virtual orientation when the difference between the robot orientation and the closest virtual orientation is smaller than said offset value (Ao).  (Col 5 Lines 38-43 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31. If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5 Col 8 Lines 9-18 a movement of the robot in the direction indicated through the actuation d can also take place in the case of an actuation |d| below the reaction threshold Th1. This movement is significantly less than the nearest snap point in the direction indicated by the actuation d, but it makes it possible for the user to recognize in which direction the robot would move if they increased the actuation d beyond the reaction threshold Th1, allowing them to correct the direction of the actuation if necessary.)
Regarding Claim 10, Gombert teaches An industrial robot comprising a manipulator and a robot controller configured to control the motions of the manipulator (), wherein the robot controller is configured during lead-through programming of theSerial No. PendingPreliminary AmendmentPage 5 robot (Claim 1: controlling a robot arm (1) utilizing a manually operable user activated robot arm motion director (13) coupled to a robot arm motion controller (19)) to compare a robot orientation (TCP) with a virtual orientation defined in space (Col 5 Lines 38-41 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31. Claim 1: defining, in said robot arm motion controller (19), at least one snap point (17) within said working space (14) of said robot arm (1)), and to actively control the motions of the robot in relation to the virtual orientation when the difference between the robot orientation and the virtual orientation is smaller than an offset value (Ao). (Col 5 Lines 42-43 If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5)
Regarding Claim 11, Gombert teaches wherein the robot controller is configured to automatically switch between active and passive control of the motions of the robot during lead-through programming of the robot (Col 1 Lines 66-67 – Col 2 Lines 1-8 The magnitude of the actuation, for example the deflection of a joystick or the amount of an actuating force, is evaluated, whereby it is determined whether a particular freely definable switchover threshold is exceeded. If this is the case, the robot, or the reference point, can be moved continuously, in particular at substantially constant speed and/or on a path free from abrupt changes in direction. In this way, extensive movements can be controlled quickly and efficiently, and the reference point follows the user input exactly. Col 5 Lines 38-43 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31. If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5 Col 8 Lines 9-18 a movement of the robot in the direction indicated through the actuation d can also take place in the case of an actuation |d| below the reaction threshold Th1. This movement is significantly less than the nearest snap point in the direction indicated by the actuation d, but it makes it possible for the user to recognize in which direction the robot would move if they increased the actuation d beyond the reaction threshold Th1, allowing them to correct the direction of the actuation if necessary) and the robot controller is configured to passively control the motions of the robot when the difference between the robot orientation (TCP) and the virtual orientation is larger than said offset value (Ao). (Col 1 Lines 66-67 – Col 2 Lines 1-8 The magnitude of the actuation, for example the deflection of a joystick or the amount of an actuating force, is evaluated, whereby it is determined whether a particular freely definable switchover threshold is exceeded. If this is the case, the robot, or the reference point, can be moved continuously, in particular at substantially constant speed and/or on a path free from abrupt changes in direction. In this way, extensive movements can be controlled quickly and efficiently, and the reference point follows the user input exactly.)
Regarding Claim 12, Gombert teaches wherein the robot controller is configured to control the motions of the robot so that the robot orientation (TCP) is attracted to or repelled from the virtual orientation when the difference between the robot orientation and the virtual orientation is smaller than said offset value (Ao).  (Col 5 Lines 38-43 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31. If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5)
Regarding Claim 13, Gombert teaches wherein a plurality of virtual orientations regularly occurring in space are defined (Claim 1 at least one snap point within a working space), and the robot controller is configured to compare the robot orientation (TCP) with the respective virtual orientations (Col 5 Lines 38-41 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31), and to actively control the motions of the robot in relation to the closest of the virtual orientations when the difference between the robot orientation and the closest of the virtual orientations is smaller than said offset value (Ao). (Col 5 Lines 38-43 If the magnitude of the actuation lies above the reaction threshold Th1, but below the switchover threshold Th2, in step S4 the control unit 19 determines a snap point which is adjacent the current location point of the reference point 31. If such a snap point exists, the control unit 19 moves the reference point 31 to this snap point in step S5 Col 8 Lines 9-18 a movement of the robot in the direction indicated through the actuation d can also take place in the case of an actuation |d| below the reaction threshold Th1. This movement is significantly less than the nearest snap point in the direction indicated by the actuation d, but it makes it possible for the user to recognize in which direction the robot would move if they increased the actuation d beyond the reaction threshold Th1, allowing them to correct the direction of the actuation if necessary.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gombert (US 10579045 B2) in view of Kaneko (US 5341458 A).
Regarding Claim 8, Gombert teaches wherein said 3D geometrical formula defines a geometrical pattern in space (Claim 1 at least one snap point (17) within said working space (14) of said robot arm (1) Claim 16: further including providing a computer program product which includes instructions which, when run on a computer provided as part of said robot control arm motion controller (19), enables said computer to carry out the method), 
Kaneko discloses and the pattern includes any of points, lines, planes (Fig. 6(c)), circles (Fig. 6(b)) and spheres. (Fig. 7(a))
In this way, the system of Kaneko includes generating teaching data for robots including a first step of setting a plurality of trial points in the vicinity of each of target points in attention where a tool center point of a robot is to be positioned (Col 2 Lines 33-37). Like Gombert, Kaneko is concerned with controlling a robot.
Therefore, from these teachings of Gombert and Kaneko, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kaneko to the system of Gombert since doing so would enhance the system by including points, lines, planes, circles, and spheres as target points where a tool center point of a robot is to be positioned.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664